SMITH, Chief Justice
(concurring).
I concur in the holdings expressed by Associate Justice NORVELL in the foregoing opinion, including what is said with reference to Murray v. Jones, Tex.Civ.App., 56 S.W.2d 276. This holding, following Austin v. Cameron, 83 Tex. 351, 18 S.W. 437, and Brown v. Calhoun, Tex.Civ.App., 22 S.W.2d 757, and apparently approved by Claer v. Oliver, Tex.Civ.App., 62 S.W.2d 354, is seemingly in accordance with the weight of authority, although certain expressions in Roadway Transport Company v. Gray, Tex.Civ.App., 135 S.W.2d 200, may be considered as contrary thereto.
As pointed out in Claer v. Oliver, supra, some confusion has arisen in connection .with Murray v. Jones by reason of the inadvertent intermingling of the words, “crime,” “offense,” and “trespass” in the opinion in the latter case.
The authorities cited, however, make it apparent that crimes or offenses, as distinguished from trespasses, are the bases of the holding in paragraph (1) of the opinion in Murray v. Jones, and the holding there is in accordance with what has been stated by Mr. Justice NORVELL in the foregoing opinion.
The holding in paragraph (2), in Murray v. Jones, as shown by the authorities cited, is based upon trespass, as distinguished from crimes and offenses, and that holding is in accordance with' the well settled rule that in a negligence case, in order to establish a trespass, it is necessary to show some act of active, as distinguished from mere passive, negligence, or, as has been said, an act of misfeasance rather than of nonfeasance. Dixon v. McDonald, Tex. Civ.App., 130 S.W.2d 884.